

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated as of December 28, 2006 between AMERICAN MEDICAL
ALERT CORP., a New York corporation (the "Company"), with offices located at
3265 Lawson Boulevard, Oceanside, New York 11572 and Randi Baldwin, an
individual having an address at ______________________________ ("Employee").
 
W I T N E S S E T 60;H:
 
WHEREAS, the Company desires to retain the services of Employee upon the terms
and conditions stated herein; and
 
WHEREAS, Employee desires to continue to be employed by the Company upon the
terms and conditions stated herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:
 
1. Employment. The Company hereby employs Employee for the period beginning as
of November 1, 2006 and ending October 31, 2009, unless earlier terminated
pursuant hereto (the "Employment Period").
 
2. Duties. Subject to the authority of the Company's President, Employee shall
be employed as the Company's Vice President, Communications and Marketing.
Employee will perform such duties and services as a member of senior management
team, and commensurate with her position as the Vice President, Communications
and Marketing, as may from time to time be assigned to her by the President and
or his designee.
 
3. Full Time. Employee agrees that she will devote her full time and attention
during regular business hours to the business and affairs of the Company. The
foregoing shall not prevent the purchase, ownership or sale by Employee of
investments or securities of publicly held companies and any other business that
is not competitive with the Company or any subsidiary of the Company so long as
such investment does not require active participation of Employee in the
management of the business of such publicly held companies, does not interfere
or conflict with the performance of Employee's duties hereunder and does not
otherwise violate any of the provisions of this Agreement, or Employee's
participation in philanthropic organizations to the extent that such
participation does not interfere or conflict with the performance of Employee's
duties hereunder and does not otherwise violate any provision of this Agreement.
 
4. Compensation. In consideration of the duties and services to be performed by
Employee hereunder, the Company agrees to pay, and Employee agrees to accept the
amounts set forth below:
 
 
 

--------------------------------------------------------------------------------

 
(a) A base salary, to be paid on a bi- weekly basis, according to the following
schedule:
 

Effective   Amount    11/01/06-  $140,000 per annum,    11/01/07- $147,000 per
annum     11/01/08- $155,000 per annum   

 
(b) The Employee shall be eligible for bonus payments which may be awarded by
the Board of Directors of the Company in its sole discretion.
 
(c) The compensation provided for herein shall be in addition to any retirement,
profit sharing, insurance or similar benefit which may at any time be payable to
Employee pursuant to any plan or policy of the Company relating to such
benefits, which additional benefits shall be made available to Employee on the
same basis as they are generally made available to other executive officers of
the Company. Such compensation shall be in addition to any options which may be
granted under any stock option plan of the Company.
 
(d) The Company shall reimburse Employee in accordance with the Company's normal
policies for all reasonable travel, hotel, meal and other expenses properly
incurred by her in the performance of her duties hereunder.
 
(e) The Company shall provide Employee with a monthly automobile stipend in the
amount of $700.00.
 
(f) The Company has also granted Employee a one time sign on award of options to
purchase 7,500 shares of AMAC common stock. The stock option grant was awarded
on November 15, 2006 and the strike price of these options is equal to the fair
market value of the stock at the close of business on November 15, 2006. The
stock option will be subject to the terms of the Company's 2005 Stock Incentive
Plan.
 
5. Vacation. Employee shall be entitled to three (3) weeks vacation each fiscal
year, to be taken at such time as is mutually convenient to the Company and
Employee.
 
6. Death. In the event of the death of Employee during the Employment Period,
this Agreement and the employment of Employee hereunder shall terminate on the
date of the death of Employee. The estate of Employee (or such person(s) as
Employee shall designate in writing) shall be entitled to receive, and the
Company agrees to continue to pay, in accordance with the normal pay practice of
the Company, the base salary of Employee provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(c), in each instance for a
period of one (1) year following the date of death of Employee.
 
7. Disability. In the event that Employee shall be unable to perform because of
illness or incapacity, physical or mental, the duties and services to be
performed by her hereunder for a period of one hundred and eighty (180)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-Month period, the Company may terminate this Agreement
after the expiration of such period. Upon such termination, Employee shall be
entitled to receive the base salary provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(c), in each instance
through the date of such termination.
 
 
2

--------------------------------------------------------------------------------

 
8. Non-Compete, Non-Solicitation and Non-Disclosure. 1) Employee covenants and
agrees that throughout the Employment Period and for a period of twelve (12)
months thereafter, she will not, directly or indirectly, own, manage, operate or
control, or participate in the ownership, management, operation or control of,
any business competing directly in the United States of America with the
business conducted by the Company or any subsidiary of the Company during the
Employment Period; provided, however, that Employee may own not more than 5% of
the outstanding securities of any class of any corporation engaged in any such
business, if such securities are listed on a national securities exchange or the
NASDAQ Stock Market regularly traded in the Over the Counter market by a member
of a national securities association.
 
(b) Employee covenants and agrees that, (i) throughout the Employment Period,
she will not directly or indirectly solicit, entice or induce any person
(collectively, “Solicit”) who during the Employment Period is associated with,
employed by or is a customer of the Company or any subsidiary, and (ii) for a
period of twenty four (24) months following the Employment Period, she will not
Solicit any person who is, or within the last three months of Employee's
employment by the Company was, associated with, employed by, or was a customer
of the Company or any subsidiary of the Company, in each case, to leave the
employ of, terminate his or her association or its relationship with the
Company, or any subsid-iary of the Company, or solicit the employment or
business of any such person on her own behalf or on behalf of any other business
enterprise.
 
(c) Employee covenants and agrees that, throughout the Employment Period and at
all times thereafter, she will not use, or disclose to any third party, trade
secrets or confidential information of the Company, including, but not limited
to, confidential information or trade secrets belonging or relating to the
Company, its subsidiaries, affiliates, customers and clients or proprietary
processes or procedures of the Company, its subsidiaries, affiliates, customers
and clients, or the Company’s or its subsidiaries’ business, business plans,
investments, customers, strategies, operations, records, financial information,
assets, technology, data and information that reveals the processes,
methodologies, technology or know-how of the Company or its subsidiaries. Trade
secrets and confidential information shall include, but shall not be limited to,
all information which is known or intended to be known only by employees of the
Company, its respective subsidiaries and affiliates or others in a confidential
relationship with the Company or its respective subsidiaries and affiliates
which relates to business matters.
 
(d) If any term of this paragraph 8 is found by any court having jurisdiction to
be too broad, then and in that case, such term shall nevertheless remain
effective, but shall be considered amended (as to the time or area or otherwise,
as the case may be) to a point considered by said court as reason-able, and as
so amended shall be fully enforceable.
 
 
3

--------------------------------------------------------------------------------

 
(e) In the event that Employee shall breach or threaten to breach any provision
of this Agreement (including but not limited to the provisions of this paragraph
8), then Employee hereby consents to the granting of a temporary or permanent
injunction against her by a court of competent jurisdiction prohibiting her from
violating any provision of this Agreement. In any proceeding for an injunction
and upon any motion for a temporary or permanent injunction, Employee agrees
that her ability to answer in damages shall not be a bar or interposed as a
defense to the granting of such temporary or permanent injunction against
Employee. Employee further agrees that the Company will not have an adequate
remedy at law in the event of any breach or threatened breach by Employee
hereunder and that the Company will suffer irreparable damage and injury if
Employee breaches any of the provisions of this Agreement.
 
(f) The provisions of this Paragraph 8 shall survive any termination or
expiration of this Agreement, irrespective of the basis therefore.
 
9. Termination.
 
(a) The Company may terminate this Agreement without liability (other than for
the base salary pro-vided in paragraph 4(a) accrued to the date of termination)
in the event of (i) a material breach by Employee of the provisions of this
Agreement, which breach shall not have been cured by Employee within thirty (30)
days following notice thereof by the Company to Employee, (ii) the commission of
gross negligence or bad faith by Employee in the course of her employment
hereunder, which commission has a material adverse effect on the Company, (iii)
the commission by Employee of a criminal act of fraud, theft or dishonesty
causing material damages to the Company or any of its subsidiaries, (iv) the
conviction of Employee of (or plead nolo contendere to) any felony, or
misdemeanor involving moral turpitude if such misdemeanor results in material
financial harm to or materially adversely affects the goodwill of the Company,
or (v) any violation by Employee of the Company’s Code of Business Conduct and
Ethics or the Company’s sexual harassment and other forms of harassment policy
or drug and alcohol abuse policy, as set forth in the Company’s employee
handbook.
 
(b) After a Change in Control (as hereinafter defined) has occurred, Employee
may terminate her employment upon thirty (30) days' written notice to the
Company within one hundred and eighty (180) days following such a Change in
Control and after he has obtained actual knowledge of the occurrence of any of
the following events:
 
(i) Failure to elect or appoint, or re-elect or re-appoint, Employee to, or
removal of Employee from, her office and/or position with the Company or its
successor as in effect prior to the Change in Control, except in connection with
the termination of Employee's employment pursuant to Section 9(a) hereof;
 
(ii) A reduction in Employee's overall compensation (including any reduction in
pension or other benefit programs or perquisites) or a material adverse change
in the nature or scope of the authorities, powers, functions or duties normally
attached to Employee's position with the Company as referred to in Section 2
hereof;
 
 
4

--------------------------------------------------------------------------------

 
(iii) A determination by Employee made in good faith that, as a result of a
Change in Control, she is unable effectively to carry out the authorities,
powers, functions or duties attached to her position with the Company as
referred to in Section 2 hereof, and the situation is not remedied within thirty
(30) days after receipt by the Company of written notice from Employee of such
determination;
 
(iv) A breach by the Company of any provision of this Agreement not covered by
clauses (i), (ii) or (iii) of this Section 9(b), which is not remedied within
thirty (30) days after receipt by the Company of written notice from Employee of
such breach;
 
(v) A change in the location at which substantially all of Employee's duties
with the Company are to be performed to a location which is not within a 50-mile
radius of Oceanside, NY; or
 
(vi) Failure by the Company to obtain the assumption of, and the agreement to
perform, this Agreement by any successor (pursuant to a transfer described in
Section 15).
 
An election by Employee to terminate her employment under the provisions of this
paragraph 9(b) shall not be deemed a voluntary termination of employment by
Employee for the purpose of interpreting the provisions of any of the Company's
employee benefit plans, programs or policies. Employee's right to terminate her
employment pursuant to this paragraph 9(b) shall not be affected by her illness
or incapacity, whether physical or mental, unless the Company shall at the time
be entitled to terminate her employment under paragraph 7 of this Agreement.
Employee's continued employment with the Company for any period of time less
than one hundred and eighty (180) days after a Change in Control shall not be
considered a waiver of any right she may have to terminate her employment
pursuant to this paragraph 9(b).
 
(c) After a Change in Control has occurred, if Employee terminates her
employment with the Company pursuant to paragraph 9(b) hereof or if Employee's
employment is terminated by the Company for any reason other than pursuant to
paragraph 9(a) hereof, Employee (i) shall be entitled to her base salary in
effect at the time of such termination, bonuses, awards, perquisites and
benefits, including, without limitation, benefits and awards under the Company's
stock option plans and the Company's pension and retirement plans and pro-grams,
through the date specified in the notice of termination as the last day of
Employee's employment by the Company (the "Termination Date") and, in addition
thereto, (ii) shall be entitled to be paid in a lump sum, on the Termination
Date, an amount of cash (to be computed, at the expense of the Company, by the
independent certified public accountants utilized by the Company immediately
prior to the Change of Control (the "Accountants"), whose computation shall be
conclusive and bind-ing upon Employee and the Company) equal to the greater of
(i) an amount equal to the remainder of Employee's salary which would be payable
through the expiration of this Agreement had the Agreement continued in effect
for the remainder of the Employment Period or (ii) an amount equal to twelve
(12) months of the salary in effect under this Agreement at the time of such
termination. Such lump sum payment is hereinafter referred to as the
"Termination Compensation." All health insurance benefits otherwise payable to
Employee shall also be paid for the greater of the duration of the Employment
Period or twelve (12) months.
 
 
5

--------------------------------------------------------------------------------

 
(d) It is intended that the "present value" of the payments and benefits to
Employee, whether under this Agree-ment or otherwise, which are includable in
the computation of "parachute payments" shall not, in the aggregate, exceed 2.99
times the "base amount" (the terms "present value", "parachute payments" and
"base amount" being determined in accordance with Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code")). Accordingly, if Employee
receives payments or benefits from the Company prior to payment of the
Termination Compensation which, when added to the Termination Compensation,
would, in the opinion of the Accountants, subject any of the payments or
benefits to Employee to the excise tax imposed by Section 4999 of the Code, the
Termination Compensation shall be reduced by the smallest amount necessary, in
the opinion of the Accountants, to avoid such tax. In addition, the Company
shall have no obligation to make any payment or provide any benefit to Employee
subsequent to payment of the Termination Compensation which, in the opinion of
the Accountants, would subject any of the payments or benefits to Employee to
the excise tax imposed by Section 4999 of the Code. No reduction in Termination
Compensation or release of the Company from any payment or benefit obligation in
reliance upon any aforesaid opinion of the Accountants shall be permitted unless
the Company shall have provided to Employee a copy of any such opinion that
specifically entitles Employee to rely thereon, no later than the date otherwise
required for payment of the Termination Compensation or any such later payment
or benefit.
 
(e) "Change of Control" as used in this Agreement shall mean the occurrence of
any of the following:
 
(i) any "person" or "group" (as such terms are used in Section 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Act")), except
for an employee stock ownership trust (or any of the trustees thereof), becomes
a "beneficial owner" (as such term in used in Rule 13d-3 promulgated under the
Act), after the date hereof, directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company's
then outstanding securities;
 
(ii) a change in "control" of the Company (as the term "control" is defined in
Rule 12b-2 or any successor rule promulgated under the Act) shall have occurred;
 
(iii) during the Employment Period, individuals who at the beginning of such
period constitute the entire Board of Directors cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election, by shareholders of the Company of each new director was approved
or ratified by a vote of at least a majority of the directors then still in
office who were directors at the beginning of the Employment Period or who were
new directors approved by such a vote;
 
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets; or
 
 
6

--------------------------------------------------------------------------------

 
(v) the shareholders of the Company approve a merger or consolidation of the
Company, or a wholly owned subsidiary of the Company, with any other company,
other than a merger or consolidation which would result in the combined voting
power of the Company's voting securities outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 50% or more of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation. Notwithstanding the
foregoing, any transaction involving a leveraged buyout or other acquisition of
the Company which would otherwise constitute a Change in Control, in which
Employee participates in the surviving or successor entity (other than solely as
an employee or consultant), shall not constitute a Change in Control.
 
(f) Company may request that Employee transfer to any Company designated office;
provided, however that if the Company requests that Employee transfer to an
office that is not within 50 miles of Oceanside, N.Y., Employee may terminate
this Agreement, which shall be deemed a termination by the Company without
justification or cause.
 
(g) The Company may terminate this Agreement without Cause. If the Company so
terminates the Agreement, Employee shall receive her base salary at the level
last in effect prior to such termination, for a period of 12 months, with no
duty to mitigate damages and irrespective of any employment obtained by Employee
during such period. In addition, if the Company fails to renew this Agreement
after the expiration of the initial 3 year term of this Agreement, on terms and
conditions substantially equivalent to the terms and conditions herein, then
unless Employee has committed an act constituting "Cause" prior to the
expiration of the Employment Period, the Company shall pay to Employee the same
payments specified in the first sentence of this Subparagraph 9(g), based on the
Employee's base salary as in effect at the expiration of such Employment Period.
This paragraph shall not apply in the event of a Change in Control, which shall
be governed by Paragraphs 9(b)-9(e). Under no circumstance shall the payment
provided for in this Paragraph 9(g) be duplicative, i.e., only one 12 month
payment would be made if this Paragraph 9(g) is applicable, and this Paragraph
9(g) shall not be construed so as to consider a termination without Cause and a
non-renewal as being occasioned from the same incident and requiring two
separate 12 month payments.
 
10. No Impediments. Employee warrants and represents that he is free to enter
into this Agreement and to perform the services contemplated thereby and that
such actions will not constitute a breach of, or default under, any existing
agreement.
 
11. No Waiver. The failure of any of the parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any preceding or
succeeding breach of such provision or of any other provision.
 
12. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto and no amendment, modification or waiver of
any provision herein shall be effective unless in writing, executed by the party
charged therewith. This Agreement replaces and supersedes the Agreement between
Employee and the Company dated as of January 1, 2005.
 
 
7

--------------------------------------------------------------------------------

 
13. Governing Law. This Agreement shall be con-strued, interpreted and enforced
in accordance with and shall be governed by the laws of the State of New York
applicable to agreements to be wholly performed therein, other than those which
would defer to the substantive laws of another jurisdiction.
 
14. Binding Effect. This Agreement shall bind and inure to the benefit of the
parties, their successors and assigns.
 
15. Assignment and Delegation of Duties. This Agreement may not be assigned by
the parties hereto except that the Company shall have the right to assign this
Agreement to any successor in connection with a sale or transfer of all or
sub-stantially all of its assets, a merger or consolidation. This Agreement is
in the nature of a personal services contract and the duties imposed hereby are
nondelegable.
 
16. Paragraph Headings. The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provi-sions hereof.
 
17. Notices. Any notice under the provisions of this Agreement shall be in
writing, shall be sent by one of the following means, directed to the address
set forth on the first page of this Agreement or to such other address as shall
be designated hereunder by notice to the other party, effective upon actual
receipt and shall be deemed conclusively to have been given: (i) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (ii) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (iii) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any nonbusiness day).
 
18. Unenforceability; Severability. If any provision of this Agreement is found
to be void or unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall, nevertheless, be binding upon the parties
with the same force and effect as though the unenforceable part has been severed
and deleted.
 
19. Code Section 409A. The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to actual
payment to Employee under Internal Revenue Code Section 409A and any temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder.
Any provision of this Agreement not in compliance with Section 409A shall be
void and the Company reserves the discretion to revise the Agreement as
necessary, without the consent of the Employee, to comply with Code Section
409A. Further, and notwithstanding anything to the contrary in this Agreement,
any cash severance payments due to Employee pursuant to this Agreement or
otherwise will not be paid during the six-month period following Employee’s
termination of employment unless the Company determines, in its good faith
judgment, that paying such amounts at the time or times indicated above would
not cause Employee to incur an additional tax under Code Section 409A. If the
payment of any amounts are delayed as a result of the previous sentence, any
cash severance payments due to Employee pursuant to this Agreement or otherwise
during the first six (6) months after Employee’s termination will accrue and
will become payable in a lump sum payment on the date six (6) months and one (1)
day following the date of Employee’s termination. Thereafter, payments will
resume in accordance with the applicable schedule set forth in this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above writ-ten.
 

     
   
   EMPLOYEE:                 /s/ Randi Baldwin    

--------------------------------------------------------------------------------

Randi Baldwin    

   
   
  COMPANY:           AMERICAN MEDICAL ALERT CORP.           By :/s/  Jack Rhian 
 

--------------------------------------------------------------------------------

Name: Jack Rhian   Title: President

 
 
9

--------------------------------------------------------------------------------

 